Exhibit 13.1 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chapter 63, Title 18 U.S.C. §§1350(a) and (b)), the undersigned hereby certifies in his capacity as an officer of Global Sources Ltd. (the “Company”) that the Annual Report of the Company on Form 20-F for the year ended December 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the end of and for the periods covered by such Report. Dated: June 25, 2010 /s/Merle A. Hinrichs Merle A. Hinrichs Director, Chairman and Chief Executive Officer The foregoing certification is being furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chapter 63, Title 18 U.S.C. §§1350(a) and (b)), is not a part of the Form 20-F to which it refers and is, to the extent permitted by law, provided by the above signatory to the extent of his knowledge. A SIGNED ORIGINAL OF THIS WRITTEN STATEMENT REQUIRED BY SECTION
